Notice of Pre-AIA  or AIA  Status
Claims 1-21 are presented for examination.  A preliminary amendment filed 10/29/18 amended claims 1, 3, 10-12, and 20.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/18 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over van de Ruit (U.S. Patent Publication 2019/0121988) in view of Yacobi (U.S. Patent Publication 2005/0171904).

Regarding claim 1:
Van de Ruit discloses a method comprising: receiving a first private key
	Van de Ruit is silent regarding the private key having an associated certificate from an issuing authority; and is further silent regarding any private key having been stored on the device at the time of its manufacture.  However, Yacobi discloses a related invention for a storage device comprising a secure hardware element for storing private keys and performing cryptographic currency transactions (e.g. Figure 9, and paragraphs 0131-0135) wherein inter alia the storage device may comprise a private key [and corresponding public key] that was generated by the manufacturer at the time of its creation (paragraphs 0139-0140) and that certificates issued by a relevant authority may be employed to help authenticate the corresponding keys (e.g. paragraphs 0049 & 0098).  It would have been obvious, prior to the effective filing date  of the instant invention, to implement these features disclosed by Yacobi into the storage device disclosed by van de Ruit, as certificates were incredibly well known to those of ordinary skill in the cryptographic arts as a valid technique to authenticate key pairs of a public key cryptographic system; while embedding a private key at the time of 

Regarding claim 2:	The combination further discloses wherein the second private key is generated by the storage device and its associated public key certificate is issued by a certificate issuing authority (Yacobi, paragraphs 0139-0140). 

Regarding claim 3:	The combination further discloses wherein the onboard computing device is configured to validate the storage device when the storage device is installed to a system, wherein the onboard computing device operates independently from a process of the system and the secure memory is isolated from the system (Yacobi, paragraphs 0145-0151). 

Regarding claim 4:	The combination further discloses wherein validating the storage device comprises: generating a request to the distributed ledger for first device information associated with the storage device stored on the distributed ledger, wherein the request is cryptographically signed using the second private key (van de Ruit, paragraphs 0161-0163, and 0172-0178); obtaining second device information from the storage device (van de Ruit, Ibid, particularly 0161-0163; and Yacobi, paragraphs 0145-0151); and comparing the first device information to the second device information, wherein the 

Regarding claim 5:	The combination further discloses wherein the onboard computing device is configured to generate a request to update a device state information stored on the distributed ledger (van de Ruit, paragraphs 0161-0163). 

Regarding claim 6:	The combination further discloses wherein the onboard computing device is configured to verify the device state information stored on the distributed ledger after installation (van de Ruit: Ibid). 

Regarding claim 7:	The combination further discloses wherein the onboard computing device is configured to generate a request to authorize a storage device configuration operation, wherein the request is provided to the distributed ledger (van de Ruit, paragraphs 0172-0181). 

Regarding claim 8:	The combination further discloses wherein the onboard computing device is configured as a client of the distributed ledger (van de Ruit: paragraphs 0007-0015). 



Regarding claim 10:
Van de Ruit discloses a storage device comprising: a storage portion (element 110 of Figure 1c); and an onboard computing device, comprising: a processor (e.. paragraphs 0007-0015; and element 220 of Figure 1c); a memory module in signal communication with the processor, wherein the memory module includes a first private key associated with a distributed ledger, the memory module including a second private key associated with the storage device (element 210 of Figure 1c; and paragraph 0144 regarding multiple private keys); and a communication module in signal communication with the processor and a network from which the distributed ledger is accessed, the first private key being used to enable the storage device to participate in the distributed ledger and the second private key being used to sign a block of a blockchain associated with the distributed ledger (paragraphs 0136-0139). 
	Van de Ruit is silent regarding the second private key being unique to the storage device and the second private key being stored on the memory module at a time of manufacturing the storage device.  However, Yacobi discloses a related invention for a storage device comprising a secure hardware element for storing private keys and performing cryptographic currency transactions (e.g. Figure 9, and paragraphs 0131-0135) wherein inter alia the storage device may comprise a unique private key [and corresponding public key] that was generated by the manufacturer at the time of its 

Regarding claim 11:	The combination further discloses wherein the memory module comprises a secure memory that is isolated from system in which the storage device is installed, and wherein the second private key is maintained by the secure memory (van de Ruit, paragraph 0163; Yacobi, paragraphs 0131-0135). 

Regarding claim 12:	The combination further discloses wherein the first private is generated by an issuing system, and wherein the issuing system is configured to generate a certificate with the first private key and further configured to securely transmit the certificate and private key to the storage device via the communication module (Yacobi, paragraphs 0049 & 0098). 

Regarding claim 13:	The combination further discloses wherein the onboard computing device is configured to validate the storage device when the storage device is connected to a system (Yacobi, paragraphs 0145-0151). 

 
Regarding claim 15:	The combination further discloses wherein the onboard computing device is configured to generate a request to update device state information stored on the distributed ledger (van de Ruit, paragraphs 0161-0163). 

Regarding claim 16:	The combination further discloses wherein the onboard computing device is configured to verify the device state information stored on the distributed ledger after installation (van de Ruit, Ibid). 

Regarding claim 17:	The combination further discloses wherein the onboard computing device is 

Regarding claim 18:	The combination further discloses wherein the onboard computing device is configured as a client of the distributed ledger (van de Ruit, paragraphs 0007-0015). 

Regarding claim 20:
Van de Ruit discloses a method comprising: generating a first private key associated with a distributed ledger (e.g. paragraphs 0007, 0117, & 0147); storing the first private key on a secure memory; and signing one or more ledger operations using a second private key, the signing being performed by an onboard computing device of the storage device, the second private key being different from the first private key and generated by the storage device (paragraphs 0136-144); and updating the distributed ledger to include first device information related to the storage device (paragraphs 0161-0163 & 0172; see also claim 14 regarding storing the device fingerprint on the blockchain). 
	Van de Ruit is silent regarding the first private key being generated by an issuing authority with an associated certificate, or that any of the private keys are specifically unique to the storage device.  However, Yacobi discloses a related invention for a storage device comprising a secure hardware element for storing private keys and performing cryptographic currency transactions (e.g. Figure 9, and paragraphs 0131-inter alia the storage device may comprise a unique private key [and corresponding public key] that was generated by the manufacturer at the time of its creation (paragraphs 0139-0140) and that certificates issued by a relevant authority may be employed to help authenticate the corresponding keys (e.g. paragraphs 0049 & 0098).  It would have been obvious, prior to the effective filing date  of the instant invention, to implement these features disclosed by Yacobi into the storage device disclosed by van de Ruit, as certificates were incredibly well known to those of ordinary skill in the cryptographic arts as a valid technique to authenticate key pairs of a public key cryptographic system; while the unique private key allows for the device to attest to other nodes on a network that it has not been tampered with (Yacobi, paragraphs 0141-0147).

Regarding claim 21:	The combination further discloses wherein the onboard computing device is configured to validate the storage device when the storage device is connected to a system, wherein validating the storage device comprises: generating a request to the distributed ledger for the first device information, wherein the request is cryptographically signed using the second private key (van de Ruit, paragraphs 0161-0163, and 0172-0178); obtaining second device information from the storage device (van de Ruit, paragraphs 0161-0163; Yacobi, paragraphs 0145-0151); and comparing the first device information to the second device information, wherein the storage device is validated when the first device information and the second device information is identical (van de Ruit: Ibid, and paragraph 0181; Yacobi, Ibid). 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over van de Ruit in view of Yacobi as applied to claim 10 above, and further in view of Smith (U.S. Patent Publication 2019/0349426).

Regarding claim 19:	Neither van de Ruit nor Yacobi discloses wherein a smart contract is stored in the storage portion of the storage device and is executable by the processor.  However, Smith discloses a related invention for devices that can participate in the blockchain, including smart contracts (Fig. 157, and paragraphs 1124-1134).  It would have been obvious, prior to the filing date of the instant invention, to enable smart contract support in the storage devices disclosed by van de Ruit and/or Yacobi, as the technique allows for any arbitrary device on the Internet of Things to perform a service for another such device in a secure manner (e.g. Smith, paragraphs 1111-1112).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, each of which disclose to varying degrees a storage device capable of performing transactions on a blockchain:
U.S. Patent Publications 2019/0378134 (Asari), 2019/0354970 (Di Iorio), 2019/0236591 (Iaremenko), 2017/0357970 (Muftic), 2017/0352012 (Hearn), 2016/0261411 (Yau), and 2010/0217977 (Goodwill)
U.S. Patent 9,887,975 (Gifford)
“Guide to Storing Bitcoin and Cryptocurrencies on USB Devices” (Sioni)
“How Hardware Wallets Actually Work” (MyHardwareWallet)
“Ledger 101 – Part 2: Why are Hardware Wallets Secure?” (Larcheveque)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        3/13/2021